1Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
                                            DETAILED ACTION 
Response to Amendment
2.	Applicant’s amendments filed 02/15/2022 to claims are accepted and entered. In this amendment, claims 1, 15, and 18 have been amended and claims 2, 8, 11-12, and 20 have been canceled. In response, the 112 and prior art rejections are withdrawn.   
Allowable Subject Matter 
3.	Claims 1, 3-7, 9-10, and 13-19 are allowed.
 	The following is an examiner’s statement of reason for allowance:  
	Applicant’s arguments are fully considered and persuasive.
	The prior art of record Mishkhes et al teaches measuring, obtaining, and processing the downhole operation parameters in the drilling parameters into the wellbore using EM logging tool and generating a model includes shape and length, generating a visualized image and adjusting the downhole parameters.
	The prior art of record Donderici although teaches a 3D inversion of downhole parameter of concentric downhole elements to generate the 3D image.
	However, Mishkhes et al and Donderici in individual or in combination does not teach “determining a downhole parameter of the concentric downhole elements based on the contour model and a radial inversion, the downhole parameter including a three-dimensional defect shape across the plurality of concentric downhole elements, wherein the radial inversion determines a radial depth of the three-dimensional defect shape and 

Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LYNDA DINH/Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                                   












0